  Case 2:19-cv-12070-AC-DRG ECF No. 1 filed 07/12/19           PageID.1     Page 1 of 5



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

                                           ) Case No.:
TEIASONTA SCOTT,                           )
                                           )
              Plaintiff,                   )
                                           )
      v.                                   )
                                           )
FIFTH THIRD BANK,                          ) JURY TRIAL DEMANDED
                                           )
                Defendant.                 )
                                           )

                                    COMPLAINT

      TEIASONTA SCOTT (“Plaintiff”), by and through her attorneys, KIMMEL

& SILVERMAN, P.C., alleges the following against FIFTH THIRD BANK

(“DEFENDANT”):

                                  INTRODUCTION

      1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection

Act 47 U.S.C . § 227 et. seq. (“TCPA”).

                           JURISDICTION AND VENUE

      2.      Jurisdiction of this Court arises under 28 U.S.C. § 1331, which grants

this court original jurisdiction of all civil actions arising under the laws of the United

States. See Mims v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L. Ed. 2d

881 (2012).
  Case 2:19-cv-12070-AC-DRG ECF No. 1 filed 07/12/19        PageID.2    Page 2 of 5



      3.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                    PARTIES

      4.     Plaintiff is a natural person residing in Detroit, Michigan 48224.

      5.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

      6.     Defendant is a corporation with its principal place of business located

at 38 Fountain Square Plaza, Fifth Third Center, Cincinnati, Ohio 45263.

      7.     Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

      8.     Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and insurers.

                          FACTUAL ALLEGATIONS

      9.     Plaintiff has a cellular telephone number.

      10.    Plaintiff has only used this number as a cellular telephone number.

      11.    Defendant placed repeated harassing telephone calls to Plaintiff on her

cellular telephone.

      12.    When contacting Plaintiff on her cellular telephone, Defendant used an

automatic telephone dialing system and/or pre-recorded message.

      13.    Plaintiff knew that Defendant was using an automatic telephone dialing

system and/or pre-recorded message as she was regularly greeted by a recording

prior to connecting to Defendant’s live agents.
  Case 2:19-cv-12070-AC-DRG ECF No. 1 filed 07/12/19        PageID.3   Page 3 of 5



      14.    Additionally, Plaintiff received repeated automated voice messages and

regarding her alleged account balance.

      15.    Defendant’s telephone calls were not made for “emergency purposes.”

      16.    Attempting to curtail these incessant calls, Plaintiff spoke with

Defendant shortly after calls began and revoked any consent that may have been

given to Defendant to call her cellular telephone number.

      17.    This was Plaintiff’s method of revoking all previous consent, if any

existed, to be contacted on her cellular telephone.

      18.    Despite Plaintiff’s clear and unequivocal demand to cease and desist all

further telecommunications, Defendant instead continued calling Plaintiff.

      19.    Once Defendant knew its calls were unwanted any further calls could

serve no lawful purpose and could only have been placed in order to harass Plaintiff.

      20.    Frustrated and disgusted by Defendant’s relentless calls, Plaintiff

decided to download a blocking application onto her cellular telephone as a

necessary means to stop these unwanted calls.

      21.    Upon information and belief, Defendant conducts business in a manner

which violates the Telephone Consumer Protection Act.
  Case 2:19-cv-12070-AC-DRG ECF No. 1 filed 07/12/19          PageID.4   Page 4 of 5



                             COUNT I
                      DEFENDANT VIOLATED THE
                TELEPHONE CONSUMER PROTECTION ACT

         22.   Plaintiff incorporates the forgoing paragraphs as though the same were

set forth at length herein.

         23.   Defendant placed multiple telephone calls to Plaintiff’s cellular phone.

         24.   Defendant initiated multiple automated telephone calls to Plaintiff’s

cellular telephone using an automated telephone dialing system and/or prerecorded

voice.

         25.   Defendant’s calls to Plaintiff were not made for “emergency purposes.”

         26.   Defendant’s calls to Plaintiff, on and after Plaintiff revoked consent,

were not made with Plaintiff’s prior express consent.

         27.   Defendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

under the law and with the purpose of harassing Plaintiff.

         28.   The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right,

legal defense, legal justification or legal excuse.

         29.   As a result of the above violations of the TCPA, Plaintiff has suffered

the losses and damages as set forth above entitling Plaintiff to an award of statutory,

actual and treble damages.
  Case 2:19-cv-12070-AC-DRG ECF No. 1 filed 07/12/19         PageID.5   Page 5 of 5




        WHEREFORE, Plaintiff, TEIASONTA SCOTT, respectfully prays for a

judgment as follows:

              a.     All actual damages suffered pursuant to 47 U.S.C. §

                     227(b)(3)(A);

              b.     Statutory damages of $500.00 per violative telephone call

                     pursuant to 47 U.S.C. § 227(b)(3)(B);

              c.     Treble damages of $1,500.00 per violative telephone call

                     pursuant to 47 U.S.C. §227(b)(3);

              d.     Injunctive relief pursuant to 47 U.S.C. § 227(b)(3); and

              e.     Any other relief deemed appropriate by this Honorable Court.



                           DEMAND FOR JURY TRIAL

       PLEASE TAKE NOTICE that Plaintiff, TEIASONTA SCOTT, demands a

jury trial in this case.

                                  Respectfully submitted,

Dated: 7/12/19             By: /s/ Amy L. Bennecoff Ginsburg
                                 Amy L. Bennecoff Ginsburg, Esq.
                                 Kimmel & Silverman, P.C.
                                 30 East Butler Pike
                                 Ambler, PA 19002
                                 Phone: (215) 540-8888
                                 Facsimile: (877) 788-2864
                                 Email: aginsburg@creditlaw.com
